Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s applications for accidental and performance of duty disability retirement benefits.
Upon review of the record, we conclude that there is substantial evidence to support the determinations denying petitioner’s applications for accidental and performance of duty disability retirement benefits on the basis that petitioner *940failed to sustain his burden of proof that he is permanently incapacitated from the performance of his duties as a police officer as a result of injuries he sustained while on duty. While the record contains conflicting medical opinions on the issue of whether petitioner’s injuries were permanently disabling, the Comptroller was free to evaluate these opinions and credit one physician’s testimony over that of the other.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.